
	

113 S972 IS: Cutting Costly Codes Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 972
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Coburn (for himself,
			 Mr. Barrasso, Mr. Boozman, and Mr.
			 Paul) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the Secretary of Health and Human Services
		  replacing ICD–9 with ICD–10 in implementing the HIPAA code set
		  standards.
	
	
		1.Short titleThis Act may be cited as the
			 Cutting Costly Codes Act of
			 2013.
		2.Prohibiting
			 replacement of ICD–9 with ICD–10 in implementing HIPAA code set
			 standards
			(a)In
			 generalThe Secretary of
			 Health and Human Services may not implement, administer, or enforce the
			 regulations issued on January 16, 2009 (74 Fed. Reg. 3328), the regulation
			 issued on September 5, 2012 (77 Fed. Reg. 54664), or any similar regulation,
			 insofar as any such regulation provides for the replacement of ICD–9 with
			 ICD–10 as a standard for code sets under section 1173(c) of the Social Security
			 Act (42 U.S.C. 1320d–2(c)) and section 162.1002 of title 45, Code of Federal
			 Regulations.
			(b)GAO report on
			 ICD–9 replacement
				(1)StudyThe
			 Comptroller General of the United States, in consultation with stakeholders in
			 the medical community, shall conduct a study to identify steps that can be
			 taken to mitigate the disruption on health care providers resulting from a
			 replacement of ICD–9 as such a standard.
				(2)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to each House of Congress a report on such
			 study. Such report shall include such recommendations respecting such
			 replacement and such legislative and administrative steps as may be appropriate
			 to mitigate the disruption resulting from such replacement as the Comptroller
			 General determines appropriate.
				
